Citation Nr: 1730767	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-31 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to December 10, 2014 for bilateral pes planus with degenerative arthritis of 1st metatarsophalangeal joint (hereinafter "bilateral pes planus").

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee

3.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to April 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2010 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.    

In June 2015, the Agency of Original Jurisdiction (AOJ) issued a rating decision that increased the disability rating for the Veteran's service-connected bilateral pes planus to 40 percent, effective December 10, 2014 (date of VA examination).  The 40 percent rating assigned for bilateral pes planus reflects the service-connected evaluation after the (10 percent) preservice percentage is deducted.  See 38 C.F.R. § 4.22; see also June 2015 rating decision (explaining that the Veteran's bilateral pes planus was identified as a preexisting disability; therefore, that level of disability (in this case, 10 percent) is deducted from his currently assigned evaluation).  Thus, under the applicable rating schedule, 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, it appears that from December 10, 2014 the Veteran is receiving the maximum available benefit for that disability (50 percent).  

Throughout the course of the appeal, it has been the Veteran's contention that his bilateral pes planus warrants the maximum schedular rating (50 percent) under 38 C.F.R. § 4.71a, DC 5276.  See, e.g., October 2014 written argument from the Veteran's representative.  As the Veteran is now in receipt of the maximum schedular rating for his service-connected bilateral pes planus from December 10, 2014, the Board's consideration regarding this issue will be limited to the period prior to that date.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim only remains in controversy where less than the maximum available benefit is awarded).

Also as an initial matter, the Board notes that following the June 2015 rating decision, the Veteran submitted a notice of disagreement (NOD) in November 2015 as to the effective date assigned for the increased 40 percent rating for his service-connected bilateral pes planus.  That same month, the RO advised the Veteran by letter that his NOD had been received and that a statement of the case would be prepared if his disagreement could not be resolved through the post-decision review process.  As a consequence, a separate appeal for an effective date prior to December 10, 2014, for the award of a 40 percent rating for bilateral pes planus was initiated.  Significantly, however, the issue of entitlement to an increased disability rating for bilateral pes planus was already on appeal.  Thus, although the Veteran separately appealed a claim for entitlement to an effective date prior to December 10, 2014 for the award of a 40 percent rating for bilateral pes planus, such claim is already encompassed by his appeal seeking a disability rating in excess of the rating currently assigned.  The Board emphasizes that in this instance, it is more favorable for the Veteran to pursue an increased rating claim versus an earlier effective date claim.  Therefore, he is not prejudiced by the current characterization of his claim as one for a higher "staged" rating.

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the present case, however, a TDIU was denied by the RO in a separate rating decision dated in January 2015.  The RO provided the Veteran notice of the TDIU denial and of his appellate rights in a January 2015 notification letter.  The Veteran has not filed an NOD with that decision even though the record reflects that he filed an NOD one month later in February 2015.  Instead, the February 2015 NOD was filed specific to the February 2015 rating decision mentioned above.  See 38 C.F.R. § 20.201 (2016).  As the RO specifically bifurcated the adjudication of entitlement to TDIU from the adjudication of the schedular-rating claim; and because the Veteran identified only the February 2015 rating decision in his February 2015 NOD and has not separately submitted a statement that may be construed as an NOD with the January 2015 rating decision, he explicitly limited his appeal to the schedular-rating claims adjudicated therein.  As such, the ruling in Rice is not for application in this case and the issue of entitlement to a TDIU is not a part of the current appeal. 

The issues of entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee and entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

Prior to December 10, 2014, the Veteran's service-connected bilateral pes planus has been manifested by pronounced symptoms.  

CONCLUSION OF LAW

Prior to December 10, 2014, the criteria for a 40 percent rating (50 percent rating, less the 10 percent preservice percentage) for service-connected pes planus are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, DC 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

As to VA's duty to assist, the Board finds that, with regard to the increased rating claim for bilateral pes planus, all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's pertinent post-service treatment records have been obtained.  Additionally, he was offered the opportunity to testify before the Board, but he declined.  He has also been provided appropriate VA examinations regarding his pes planus.  Neither he nor his representative has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is unaware of any outstanding evidence.

Specifically, with regard to the increased rating claim for bilateral pes planus, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this claim. 

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Prior to December 10, 2014, the Veteran was rated at 20 percent for his bilateral pes planus under 38 C.F.R. § 4.71a, DC 5276 (original rating of 30 percent, less the 10 percent preservice percentage).  A 30 percent rating requires "severe" disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  

A 50 percent rating is warranted when the evidence shows pes planus that is "pronounced" in nature, with symptoms such as marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 

This DC does not define nonspecific words such as "moderate" or "severe."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  See 38 C.F.R. § 4.6 (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

Analysis - Pes Planus

The Veteran contends that his bilateral pes planus warrants a higher disability rating.  See August 2012 NOD.  After a thorough review of the record, the Board finds that, prior to December 10, 2014, the Veteran's symptomatology met the criteria for a rating in excess of 20 percent for bilateral pes planus.

On VA examination in September 2008, bilateral pes planus was diagnosed.  The examiner documented chronic pain in the Veteran's bilateral feet with daily flare-ups of pain and some spasms throughout the day.  It was noted that foot orthotics did not completely relieve his pain.  On physical examination, calluses were observed on both feet.  His arch was significantly dropped on weight-bearing, and the Achilles tendon was aligned.

In April 2010, the Veteran underwent another VA foot examination.  The examiner noted bilateral foot pain, tenderness over the arches, abnormal weight bearing, stiffness, dysfunction, and callosities such that the Veteran could only stand/walk for 1 to 2 hours at a time.  However, the Veteran walked with a normal gait, had no significant hallux valgus, and no Achilles tendon malalignment. 

On VA examination in March 2011, the Veteran indicated that his bilateral pes planus was getting progressively worse.  There was documented bilateral foot pain, swelling, redness, stiffness, fatigability, and weakness, and the Veteran reported experiencing flare-ups in his symptoms at least twice weekly.  The examiner also noted bilateral inward bowing of the Achilles tendons, tenderness, abnormal weight bearing, and callosities.  The examiner opined that the Veteran's bilateral pes planus would have a significant effect on his ability to function occupationally. 

On December 10, 2014 VA examination, the Veteran reported pain on the bottoms of his feet with flare-ups that affected his ability to work at times due to the foot pain.  On physical examination, pain on use of the feet was observed, as well as pain on manipulation of the feet and characteristic callosities.  The Veteran also had extreme tenderness of the plantar surfaces of both his feet, a decreased longitudinal arch height on weight-bearing, marked deformity of the feet, and marked pronation of the feet.  The weight-bearing line also fell over or medial to the great toe.  

After reviewing the foregoing evidence, the Board acknowledges that, prior to December 10, 2014, the symptoms shown do not satisfy the full criteria for the next highest 50 percent schedular rating under DC 5276.  Specifically, the Veteran has not demonstrated marked pronation and severe spasm of the tendo achillis on manipulation.  Nevertheless, the Veteran's disability picture, with documented symptoms of chronic pain and tenderness, swelling, inward displacement of the tendo achillis, characteristic callosities, and weakness, demonstrate symptoms similar to those found during the December 10, 2014 VA examination and thus more nearly approximate the criteria for a 50 percent disability rating under DC 5276.  The Board notes additionally that the conjunctive form is not specifically employed in the enumeration of rating criteria under DC 5276; therefore, it is not required that all the manifestations that are listed be shown.  See Dyess v. Derwinski, 1 Vet. App. 448 (1991); see also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (the cases in which the CAVC has indicated that 38 C.F.R. § 4.21 applies are those in which the diagnostic criteria are not clearly joined in the conjunctive).  

In light of the foregoing and resolving all reasonable doubt in the Veteran's favor, as is required by the law, the Board finds that, prior to December 10, 2014, a 40 percent rating is warranted for bilateral pes planus (rating of 50 percent, less the 10 percent preservice percentage).  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

A rating of 40 percent for bilateral pes planus prior to December 10, 2014, is granted subject to the laws and regulations governing the award of monetary benefits.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

The Board finds the July 2014 VA examination inadequate with respect to the examiner's assessment of the Veteran's bilateral knee disabilities.  Specifically, the examiner noted that the extension of the bilateral knees was limited by pain; however, the examiner did not indicate to what extent there was additional range of motion loss (in degrees) due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (indicating an examination report that does not address additional range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, or flare-ups is inadequate for rating purposes).  Therefore, on remand a new VA examination is to be conducted consistent with the directives herein. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding records of pertinent medical treatment from VA or private health care providers, to include VA treatment records from February 2017 to the present.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  

2.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service connected degenerative arthritis of the right and left knees.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.

a)  The report should separately discuss the examiner's objective evaluation for each knee.  It should also address any weakened movement, excess fatigability with use, incoordination, and painful motion.

b)  To be compliant with Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the examiner must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The examiner is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups. 

c)  To comply with Correia v. McDonald, 28 Vet. App. 158, 170 (2016), testing of the range of motion must include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation. 

d)  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why. 

e)  The examiner should comment as to whether (and if so, to what extent, (i.e., slight, moderate, or severe)) there is recurrent subluxation or lateral instability of the knee.  

f)  The examiner should also comment on the functional impairment caused by the Veteran's service-connected bilateral knee disabilities.  

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Finally, readjudicate the issues on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If any of the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


